50 N.Y.2d 981 (1980)
The People of the State of New York, Respondent,
v.
William Jenkins, Appellant.
Court of Appeals of the State of New York.
Argued June 3, 1980.
Decided June 26, 1980.
Michael A. Ciaffa and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Harold Kenneth King, Jr., and Alan D. Marrus of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*982MEMORANDUM.
The order of the Appellate Division should be affirmed.
It was permissible to join the two robberies in a single indictment because the offenses were "the same or similar in law" (CPL 200.20, subd 2, par [c]). The defendant's motion to sever was addressed to the trial court's discretion (CPL 200.20, subd 3). On this record it cannot be said that the court abused *983 its discretion as a matter of law in denying the defendant's motion for a severance.
Order affirmed in a memorandum.